Citation Nr: 0929277	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-31 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty for a six week period from 
January to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
North Little Rock, Arkansas.

The Board notes that after the case was certified on appeal 
to the Board, the Veteran submitted a July 2009 statement 
regarding his claim without a waiver.  While the evidence is 
pertinent to his claim for service connection for left ear 
hearing loss, the statement is essentially identical to 
assertions that he has made during the course of the appeal 
and is duplicative of evidence already considered.  
Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question. 

This case was remanded by the Board in September 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  Left ear hearing loss existed prior to service as noted 
on the service entrance examination.

2.  Pre-existing left hear hearing loss did not permanently 
increase in severity during the Veteran's brief period of 
active duty service.


CONCLUSION OF LAW

A pre-existing left hear hearing loss was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1137, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306(b) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2008).  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) were inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) stated that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implemented 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 
38 U.S.C.A. § 1153, and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2008).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the Veteran is claiming service 
connection for his left ear hearing loss.  However, as will 
be discussed below, the evidence of record indicates that his 
preexisting left ear hearing loss was not aggravated by 
service.

As an initial matter, the Board notes that the Veteran's left 
ear hearing loss was "noted" on the August 1967 pre-
induction examination.  The examiner expressly indicated that 
the Veteran had defective hearing.  Accordingly, as his left 
ear hearing loss was noted on the August 1967 pre-induction 
examination, the Board finds that he is not entitled to the 
presumption that he was in sound condition at the time of his 
entrance into service. 

Moreover, when the Veteran sought treatment for decreased 
hearing shortly after his entrance onto active duty, the 
examiner indicated a history of hearing loss and perforated 
eardrums that existed 10 years prior to his enlistment.  
Because the condition was shown by medical evidence to exist 
prior to service and was noted on the August 1967 pre-
induction exam, the Board finds that the evidence of record 
indicates that his hearing loss did, in fact, exist prior to 
service.

The Board further finds that the Veteran's left hear hearing 
loss did not permanently increase in severity during active 
duty service, despite his assertions to the contrary.  

The Board acknowledges that the audiogram conducted at the 
time of his discharge from service in February 1968 revealed 
a more serious hearing impairment of the left ear than was 
noted at his pre-induction examination.  However, at the time 
of the February 1968 hearing test, it was noted that his left 
ear canal was "filled [with] purulent material."  Moreover, 
although his left ear canal was cleaned, the examiner stated 
that the audio evaluation was conducted prior to the 
cleaning.  

In order to determine whether the Veteran's hearing loss did, 
in fact, represent an increase in severity in service, a VA 
opinion was requested.  Of importance, the February 2009 VA 
examiner reviewed the medical evidence of record and 
determined that, despite the obvious disparity between the 
Veteran's pre-induction examination and discharge 
examination, "there was no real evidence that the overall 
hearing in the left ear was worsened in the time served in 
the military."  

The VA examiner reasoned that the service treatment records 
do not reflect an incident that would have caused 
sensorineural hearing loss and pointed out that, given the 
fact that the separation examination did not reveal the 
"true hearing" of the left hear because of the mucopus in 
it, the level of his hearing at the time of his separation 
from military service could not be determined.  Accordingly, 
the Board finds that the presumption of aggravation does not 
attach.

Moreover, post-service medical records also indicate that the 
Veteran's hearing was not permanently worsened.  
Specifically, the Board notes that an April 1999 private 
audiogram demonstrated improved hearing of the left ear than 
that demonstrated at the time of his discharge from service.  
Most notably, the 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz 
levels each showed an improvement over his February 1968 
audiogram, especially at the 1000 Hz level, which was noted 
at 50 decibels at time of service separation and only 25 
decibels in April 1999.   

The Board recognizes that the Veteran reportedly underwent a 
tympanoplasty of the left ear in 1980; however, the August 
2009 VA examination indicated that the surgery was 
unsuccessful and that the persistent perforation was still 
present.  Thus, it is reasonable to include that the 
improvement in hearing noted on the April 1999 audiogram was 
not directly attributable to the 1980 surgery.  

The Veterans Claims Court has held that evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  Given the unreliability of the Veteran's 
audiogram at service separation and the fact that his left 
ear hearing actually showed an improvement thereafter, the 
evidence suggests that his left ear hearing loss was no more 
disabling after service than it was at the time he entered 
service.  

The Board has also considered the Veteran's statements that 
his pre-existing hearing loss was aggravated by active duty, 
included as a result of being "slapped on both sides of the 
head" during basic training.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Here, the Board acknowledges that the Veteran is competent to 
report symptoms because this requires only personal knowledge 
as it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, hearing loss is not the type of disorder that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  

Therefore, while the Veteran is competent to report symptoms 
of diminished hearing, he is not competent to provide 
testimony as to the etiology of his symptomatology and 
whether his pre-existing hearing loss was permanently 
worsened in service.  Such competent evidence has been 
provided by the medical personnel who have examined the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to the lay statements.  See Cartright, 2 Vet. 
App. at 25.  

To that end, the Board places significant probative value on 
a February 2009 medical opinion provided on this issue.  The 
Board further finds that the VA opinion was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, including the previous examination conducted by 
the audiology center.  Importantly, there is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that he misstated any relevant fact.  

Therefore, despite the Veteran's competent statements 
alleging that his hearing worsened as a result of service, 
the Board finds that his preexisting left ear hearing loss 
did not permanently increase in severity as a result of 
active duty service.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence clearly and unmistakably demonstrates 
that his preexisting left hear hearing loss was not 
aggravated by service, the Board is unable to grant the 
benefits sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision on this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the July 2006 
letter also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has associated service treatment records and VA 
outpatient treatment records with the claims file.  

Additionally, the Veteran submitted private medical evidence 
and statements on his behalf.  Further, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in 
February 2009.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim. 

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


